Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 1 of 42 PageID #: 6538



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                          )
                                                  )
                         Plaintiff,               )   C.A. No. 17-1616 (LPS) (CJB)
                                                  )
              v.                                  )   JURY TRIAL DEMANDED
                                                  )
  FOUNDATION MEDICINE, INC.,                      )   REDACTED -
                                                  )   PUBLIC VERSION
                         Defendant.               )

              DEFENDANT FOUNDATION MEDICINE, INC.’S ANSWER
       TO PLAINTIFF’S THIRD AMENDED COMPLAINT AND COUNTERCLAIMS

         Defendant Foundation Medicine, Inc. (“Foundation Medicine” or “Defendant”) hereby

  submits its answer and counterclaims to the Third Amended Complaint filed by Plaintiff

  Guardant Health, Inc. (“Guardant” or “Plaintiff”). Foundation Medicine denies any allegation

  not specifically admitted herein.

                                      NATURE OF THE ACTION1

         1.        Foundation Medicine admits that the Third Amended Complaint purports to state

  a cause of action for patent infringement under Title 35 of the United States Code. Defendant

  denies that it has infringed any valid and enforceable claims of the patents asserted in the Third

  Amended Complaint.

         2.        Foundation Medicine admits that the Third Amended Complaint purports to state

  a cause of action under 35 U.S.C. § 1, et seq. Defendant further admits that copies of U.S. Patent

  Nos. 9,598,731 (“the ’731 patent”), 9,834,822 (“the ’822 patent”), 9,840,743 (“the ’743 patent”),

  and 9,902,992 (“the ‘992 patent”) are attached to the Third Amended Complaint as Exhibits 1, 2,

  3, and 4 respectively. Defendant denies the remaining allegations of Paragraph 2 of the Third


  1
    Headings from the Third Amended Complaint are included for convenience, but are not
  allegations to which a response is required.

  Original Filing Date: June 20, 2019           -1-
  Redacted Filing Date: July 18, 2019
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 2 of 42 PageID #: 6539



  Amended Complaint, and denies that it has infringed any valid and enforceable claim of the

  ’731,’822,’743, and ‘992 patents.

                                              PARTIES

         1.      Foundation Medicine is without information or knowledge sufficient to form a

  belief as to the truth of the allegations of Paragraph 1 of the Third Amended Complaint, and

  therefore denies those allegations.

         2.      Foundation Medicine is without information or knowledge sufficient to form a

  belief as to the truth of the allegations of Paragraph 2 of the Third Amended Complaint, and

  therefore denies those allegations.

         3.      Foundation Medicine is without information or knowledge sufficient to form a

  belief as to the truth of the allegations of Paragraph 3 of the Third Amended Complaint, and

  therefore denies those allegations.

         4.      Foundation Medicine admits that it is incorporated under the laws of the State of

  Delaware, and that it maintains its principal place of business at 150 Second Street, Cambridge,

  MA 02141. Foundation Medicine further admits that it markets and sells a liquid biopsy product

  known as FoundationACT®. Foundation Medicine admits that it performs FoundationACT® at

  its facility in Cambridge, MA.

                                   JURISDICTION AND VENUE

         5.      Paragraph 5 of the Third Amended Complaint states a legal conclusion to which

  no response is required. To the extent a response is required, Foundation Medicine admits that

  the Third Amended Complaint purports to assert an action under the patent laws of the United

  States, but denies that the claim has any merit.

         6.      Paragraph 6 of the Third Amended Complaint states a legal conclusion to which

  no response is required.

                                                     -2-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 3 of 42 PageID #: 6540



         7.       Foundation Medicine admits that it is incorporated under the laws of the State of

  Delaware. The remainder of Paragraph 7 of the Third Amended Complaint states a legal

  conclusion to which no response is required.

         8.       Foundation Medicine admits that it uses, offers for sale, and sells

  FoundationACT® in this judicial district.            Foundation Medicine denies that it uses

  FoundationACT® throughout the United States. The remainder of Paragraph 8 of the Third

  Amended Complaint states a legal conclusion to which no response is required.

         9.       Paragraph 9 of the Third Amended Complaint states a legal conclusion to which

  no response is required. To the extent a response is required, Foundation Medicine admits that it

  sells FoundationACT® in Delaware but denies the remaining allegations in Paragraph 9.

         10.      Paragraph 10 of the Third Amended Complaint states a legal conclusion to which

  no response is required.

                                          BACKGROUND

         11.      Foundation Medicine repeats, re-alleges, and incorporates by reference its

  responses to the allegations of Paragraphs 1-10 of the Third Amended Complaint as if fully set

  forth herein.

         12.      Foundation Medicine admits that it commercially launched FoundationACT® in

  mid-2016. Foundation Medicine further admits that Exhibit 5 to the Third Amended Complaint

  purports to be a copy of a Foundation Medicine press release that contains, inter alia, the

  language quoted in Paragraph 12.

         13.      Foundation Medicine admits that Exhibit 6 to the Third Amended Complaint

  purports to be a copy of a poster entitled “Genomic profiling of circulating tumor DNA (ctDNA)

  from patients with advanced cancers of the GI tract and anus,” which purports to contain a

  description of the FoundationACT® test, and that this poster was presented at a conference by

                                                 -3-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 4 of 42 PageID #: 6541



  scientists affiliated with Foundation Medicine. Foundation Medicine further admits that Exhibit

  6 contains, inter alia, the figure in Paragraph 13 of the Third Amended Complaint. Foundation

  Medicine denies the remaining allegations of Paragraph 13 and any other characterization of the

  poster referenced therein that is inconsistent with the plain language of the poster.

         14.     Foundation Medicine admits that Paragraph 14 of the Third Amended Complaint

  purports to quote claim 1 of the ’731 patent.         Foundation Medicine denies the remaining

  allegations of Paragraph 14 of the Third Amended Complaint.

         15.     Foundation Medicine denies the allegations of Paragraph 15 of the Third

  Amended Complaint.

         16.     Foundation Medicine admits that Exhibit 7 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  16 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 7.

         17.     Foundation Medicine admits that Paragraph 17 of the Third Amended Complaint

  purports to quote claim 1 of the ’822 patent.         Foundation Medicine denies the remaining

  allegations of Paragraph 17 of the Third Amended Complaint.

         18.     Foundation Medicine denies the allegations of Paragraph 18 of the Third

  Amended Complaint.

         19.     Foundation Medicine admits that Exhibit 8 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  19 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 8.




                                                  -4-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 5 of 42 PageID #: 6542



         20.    Foundation Medicine admits that Paragraph 20 of the Third Amended Complaint

  purports to quote claim 1 of the ’743 patent.      Foundation Medicine denies the remaining

  allegations of Paragraph 20 of the Third Amended Complaint.

         21.    Foundation Medicine admits that Exhibit 9 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  21 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 9.

         22.    Foundation Medicine admits that Paragraph 22 of the Third Amended Complaint

  purports to quote claim 1 of the ‘992 patent.      Foundation Medicine denies the remaining

  allegations of Paragraph 22 of the Third Amended Complaint.

         23.    Foundation Medicine denies the allegations of Paragraph 23 of the Third

  Amended Complaint.

         24.    Foundation Medicine admits that Exhibit 10 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  24 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 10.

                                 WILLFUL INFRINGEMENT

         25.    Foundation Medicine denies the allegations of Paragraph 25 of the Third

  Amended Complaint.

         26.    Foundation Medicine admits that Paragraph 26 of the Third Amended Complaint

  quotes a sentence that appears in an email sent from Travis Clark to others at Foundation

  Medicine on February 20, 2015, but otherwise denies the allegations of Paragraph 26 of the

  Third Amended Complaint.



                                               -5-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 6 of 42 PageID #: 6543



         27.      Foundation Medicine admits that it filed a lawsuit for patent infringement against

  Guardant on May 17, 2016. Foundation Medicine also admits that the ’731 patent issued on

  March 21, 2017, and that Foundation Medicine did not become aware of the ’731 patent until the

  date of the original complaint in this case.         Foundation Medicine denies the remaining

  allegations of Paragraph 27 of the Third Amended Complaint.

         28.      Foundation Medicine admits that Dr. Lipson provided deposition testimony.

  Foundation Medicine denies that Guardant accurately characterizes or quotes that deposition

  testimony and therefore denies the remaining allegations of Paragraph 28 of the Third Amended

  Complaint.

         29.




                                                         Foundation denies that Guardant otherwise

  accurately characterizes the deposition testimony in the first four sentences of Paragraph 29 of

  the Third Amended Complaint and therefore denies the remaining allegations in those sentences.

  Foundation Medicine denies the allegation in the fifth sentence of Paragraph 29 of the Third

  Amended Complaint.

         30.      Foundation Medicine admits the allegations contained within the first three

  sentences of Paragraph 30 of the Third Amended Complaint. Foundation Medicine denies the

  remaining allegations of Paragraph 30 of the Third Amended Complaint.

                                              COUNT I

         31.      Foundation Medicine repeats, re-alleges, and incorporates by reference its

  responses to the allegations of Paragraphs 1-30 of the Third Amended Complaint as if fully set

  forth herein.

                                                 -6-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 7 of 42 PageID #: 6544



         32.      Foundation Medicine admits that the ’731 patent is entitled “Systems and

  Methods to Detect Rare Mutations and Copy Number Variation,” and that the ’731 patent on its

  face recites an issue date of March 21, 2017. Foundation Medicine is without information or

  knowledge sufficient to form a belief as to the truth of the remaining allegations of Paragraph 32

  of the Third Amended Complaint, and therefore denies those allegations.

         33.      Foundation Medicine admits that Exhibit 7 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  33 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 7.

         34.      Foundation Medicine denies the allegations in Paragraph 34 of the Third

  Amended Complaint and denies the allegations in the accompanying claim chart attached to the

  Third Amended Complaint as Exhibit 7.

         35.      Foundation Medicine denies the allegations in Paragraph 35 of the Third

  Amended Complaint.

                                             COUNT II

         36.      Foundation Medicine repeats, re-alleges, and incorporates by reference its

  responses to the allegations of Paragraphs 1-35 of the Third Amended Complaint as if fully set

  forth herein.

         37.      Foundation Medicine admits that the ’822 patent is entitled “Systems and

  Methods to Detect Rare Mutations and Copy Number Variation,” and that the ’822 patent on its

  face recites an issue date of December 5, 2017. Foundation Medicine is without information or

  knowledge sufficient to form a belief as to the truth of the remaining allegations of Paragraph 37

  of the Third Amended Complaint, and therefore denies those allegations.



                                                -7-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 8 of 42 PageID #: 6545



         38.      Foundation Medicine admits that Exhibit 8 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  38 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 8.

         39.      Foundation Medicine denies the allegations in Paragraph 39 of the Third

  Amended Complaint and denies the allegations in the accompanying claim chart attached to the

  Third Amended Complaint as Exhibit 8.

         40.      Foundation Medicine denies the allegations in Paragraph 40 of the Third

  Amended Complaint.

                                            COUNT III

         41.      Foundation Medicine repeats, re-alleges, and incorporates by reference its

  responses to the allegations of Paragraphs 1-40 of the Third Amended Complaint as if fully set

  forth herein.

         42.      Foundation Medicine admits that the ’743 patent is entitled “Systems and

  Methods to Detect Rare Mutations and Copy Number Variation,” and that the ’743 patent on its

  face recites an issue date of December 12, 2017. Foundation Medicine is without information or

  knowledge sufficient to form a belief as to the truth of the remaining allegations of Paragraph 42

  of the Third Amended Complaint, and therefore denies those allegations.

         43.      Foundation Medicine admits that Exhibit 9 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  43 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 9.




                                                -8-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 9 of 42 PageID #: 6546



         44.      Foundation Medicine denies the allegations in Paragraph 44 of the Third

  Amended Complaint and denies the allegations in the accompanying claim chart attached to the

  Third Amended Complaint as Exhibit 9.

         45.      Foundation Medicine denies the allegations in Paragraph 45 of the Third

  Amended Complaint.

                                            COUNT IV

         46.      Foundation Medicine repeats, re-alleges, and incorporates by reference its

  responses to the allegations of Paragraphs 1-45 of the Third Amended Complaint as if fully set

  forth herein.

         47.      Foundation Medicine admits that the ‘992 patent is entitled “Systems and

  Methods to Detect Rare Mutations and Copy Number Variation,” and that the ‘992 patent on its

  face recites an issue date of February 27, 2018. Foundation Medicine is without information or

  knowledge sufficient to form a belief as to the truth of the remaining allegations of Paragraph 47

  of the Third Amended Complaint, and therefore denies those allegations.

         48.      Foundation Medicine admits that Exhibit 10 to the Third Amended Complaint

  purports to be a claim chart. Foundation Medicine denies the remaining allegations in Paragraph

  48 of the Third Amended Complaint and denies the allegations in the accompanying claim chart

  attached to the Third Amended Complaint as Exhibit 10.

         49.      Foundation Medicine denies the allegations in Paragraph 49 of the Third

  Amended Complaint and denies the allegations in the accompanying claim chart attached to the

  Third Amended Complaint as Exhibit 10.

         50.      Foundation Medicine denies the allegations in Paragraph 50 of the Third

  Amended Complaint.



                                                -9-
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 10 of 42 PageID #: 6547



                                              JURY DEMAND

              51.    The Third Amended Complaint sets forth a demand for a trial by jury. Pursuant

   to Fed. R. Civ. P. 38, Foundation Medicine likewise demands a trial by jury on all issues so

   triable.

                                          PRAYER FOR RELIEF

              1.     Foundation Medicine denies that Guardant is entitled to any of its requested relief,

   including that sought in paragraphs A-E of Guardant’s Prayer for Relief or any other type of

   recovery from Foundation Medicine. Guardant’s prayer should, therefore, be denied in its

   entirety and with prejudice.

              2.     Foundation Medicine asks that judgment be entered for Foundation Medicine.

              3.     Foundation Medicine denies any allegation in the Third Amended Complaint not

   specifically admitted.

                                                 DEFENSES

                                                 First Defense

              The Third Amended Complaint fails to state a claim upon which relief can be granted.

                                               Second Defense

              Foundation Medicine does not infringe and has not infringed, literally or by the doctrine

   of equivalents, any valid and enforceable claims of the ’731, ’822,’743, and ‘992 patents.

                                                Third Defense

              The claims of the ’731, ’822,’743, and ‘992 patents are invalid because they fail to satisfy

   one or more of the conditions for patentability stated in Title 35 of the United States Code,

   including without limitation, §§ 101, 102, 103, and 112 and/or the claims are otherwise

   unenforceable.




                                                     - 10 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 11 of 42 PageID #: 6548



                                              Fourth Defense

           Guardant’s claim for damages is limited by 35 U.S.C. §§ 286 and 287(a).

                                               Fifth Defense

           Guardant’s claim for injunctive relief is barred because it has an adequate remedy at law;

   it is not being, and is not in danger of being, irreparably injured; the balance of the hardships is

   not in its favor; and the public interest is not served by the granting of injunctive relief.

                                               Sixth Defense

           Guardant’s claims are barred by the doctrine of prosecution history estoppel. During

   prosecution of the ’731 , ’822,’743, and ‘992 patents, Guardant or its patent agent or attorney

   made amendments, took positions, or made concessions, statements, or representations that estop

   Guardant from asserting the ’731 , ’822,’743, and ‘992 patents against any product made, used,

   sold, or offered for sale by Foundation Medicine.

                                              Seventh Defense

           Foundation Medicine incorporates herein by reference the facts set forth with

   particularity in Paragraphs 20-75 of its Counterclaims, infra. As alleged in the incorporated

   paragraphs, the ‘731 Patent, the ‘822 Patent, the ‘743 Patent, and the ‘992 Patent are

   unenforceable due to the inequitable conduct of Helmy Eltoukhy (“Dr. Eltoukhy”) and AmirAli

   Talasaz (“Dr. Talasaz”), two of the named inventors.

                                              Eighth Defense

           Foundation Medicine incorporates herein by reference the facts set forth with

   particularity in Paragraphs 20-75 of its Counterclaims, infra. Any purported claim by Plaintiff

   for equitable relief is barred by the doctrine of unclean hands.




                                                    - 11 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 12 of 42 PageID #: 6549



                                         Additional Defenses

          Foundation Medicine reserves the right to assert additional defenses as they become

   known through further investigation and discovery.

                                        COUNTERCLAIMS

          The asserted Guardant patents are invalid under one or more of 35 U.S.C. §§ 101, 102,

   103, and 112.

          For example, and without in any manner limiting the foregoing, U.S. Patent No.

   9,840,743 (“the ’743 patent”) is invalid under 35 U.S.C. § 101 for having claims directed to

   patent ineligible subject matter. Claim 1 of the ’743 patent is directed to a method for detecting

   copy number variation and but for a routine “sequencing” step, only recites a series of generic

   mental or abstract steps that can be performed with conventional computer technology and

   bioinformatic software: (a) “sequencing extracellular polynucleotides from a bodily sample

   from a subject, wherein each of the extracellular polynucleotides generates a plurality of

   sequence reads,” (b) “filtering out reads that fail to meet a set accuracy, quality score, or

   mapping score threshold,” (c) “mapping the plurality of sequence reads to a reference sequence,”

   (d) “quantifying mapped reads or unique sequence reads in a plurality of predefined regions of

   the reference sequence,” (e) “determining copy number variation in one or more of the plurality

   of predefined regions by: i) normalizing a number of reads in the plurality of predefined regions

   to each other, or a number of unique sequence reads in the plurality of predefined regions to each

   other; and/or ii) processing a number of reads in the plurality of predefined regions or a number

   of unique sequence reads in the plurality of predefined regions with numbers obtained from a

   control sample.”

          An exemplary prior art scientific publication that describes the use of computer

   technology and algorithms for determining copy number variation is Sathirapongsasuti, J. et al.,

                                                 - 12 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 13 of 42 PageID #: 6550



   “Exome sequencing-based copy-number variation and loss of heterozygosity detection:

   ExomeCNV,” Bioinformatics, Aug. 9, 2011, Vol. 27, no. 19, pp. 2648-2654.” This publication

   does not appear on the list of publications considered by the patent office on the face pages of the

   ’743 patent. This and other prior art directed to determining copy-number variation by nucleic

   acid sequencing further demonstrate that the ’743 patent is anticipated and/or obvious under 35

   U.S.C. §§ 102 and 103.

          As a further example, and without in any manner limiting the foregoing, U.S. Patent Nos.

   9,598,731 and 9,834,822, are also invalid under 35 U.S.C. §§ 102 and 103. Both of these patents

   are directed to a method of preparing and sequencing cell-free DNA, and share similar steps: (a)

   providing cell-free DNA, (b) attaching or converting cell-free DNA molecules with “non-

   unique” barcode tags or sequences, (c) amplifying these tagged DNA molecules, (d) sequencing

   the amplified DNA, (e)/(f) grouping and mapping the sequence reads, (g)/(h)/(i) [sequence

   analysis including determining/identifying consensus sequences, frequency, and/or base calls].

          As a further example, and without in any manner limiting the foregoing, U.S. Patent No.

   9,902,992 is also invalid under 35 U.S.C. §§ 102 and 103. Similar to U.S. Patent Nos. 9,598,731

   and 9,834,822, the ‘992 patent is directed to a method of preparing and sequencing cell-free

   DNA that includes the steps of: (a) providing cell-free DNA, (b) attaching barcode tags, (c)

   amplifying the tagged DNA molecules, (d) sequencing the amplified DNA, (e) mapping the

   sequence reads, (f) grouping the sequencing reads, (g) collapsing sequence reads, and (h)

   detecting different types of genetic aberrations.

          An exemplary prior art reference that anticipates and/or makes obvious the ‘731, ‘822,

   and ‘992 patents is: Schmitt, M., et al., “Detection of ultra-rare mutations by next-generation

   sequencing,” Proc. Natl. Acad. Sci. USA, Sep. 4, 2011, Vol. 109, No. 36, pp. 14508-14513. This



                                                  - 13 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 14 of 42 PageID #: 6551



   paper is directed to a method termed “Duplex Sequencing,” that “greatly reduces errors by

   independently tagging and sequencing each of the two strands of a DNA duplex.”

          Each of the asserted Guardant patents is also invalid under 35 U.S.C. § 112 due to over-

   breadth. For example, and without in any manner limiting the foregoing, these patents include

   claims that have no limitations on the type of sequencing, on the number of nucleic acid

   molecules that are sequenced, or on the sensitivity and/or accuracy of the claimed methods.

          Each of the asserted Guardant patents is also unenforceable due to the inequitable

   conduct of Guardant’s founders, Dr. Talasaz and Dr. Eltoukhy, who conspired to mislead and

   defraud the United States Patent and Trademark Office (“USPTO”) with respect to the

   inventorship of the claimed inventions. Specifically, Dr. Talasaz and Dr. Eltoukhy intentionally

   failed to identify Dr. Eltoukhy as a named inventor of the fundamental alleged inventions of the

   asserted patents despite his substantial contribution to those alleged inventions. They did so

   because Dr. Eltoukhy was still employed by Illumina, Inc. at the time and, on information and

   belief, had signed a standard intellectual property assignment agreement as a condition of his

   employment that would have required him to assign his interest in the asserted patents to

   Illumina. In fact, evidence that has recently come to light in this case reveals that Dr. Eltoukhy

   used Illumina’s confidential information while he was at Illumina to develop the idea at the core

   of the asserted claims. Dr. Eltoukhy and Dr. Talasaz thus deceived the USPTO with the specific

   ill intent to avoid any ownership claim by Illumina, and to conceal the fact that they had

   misappropriated confidential Illumina information.         The asserted patents are therefore

   unenforceable.




                                                 - 14 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 15 of 42 PageID #: 6552



                                           THE PARTIES

            1.    Foundation Medicine is a corporation organized and existing under the laws of the

   State of Delaware, having its principal place of business at 150 Second Street, Cambridge, MA

   02141.

            2.    Upon information and belief, Guardant is a corporation organized and existing

   under the laws of the State of Delaware, having its principal place of business at 505 Penobscot

   Dr., Redwood City, CA 94063.

                                   JURISDICTION AND VENUE

            3.    These counterclaims arise under the Declaratory Judgment Act and the Patent

   Act, Titles 28 and 35 of the United States Code. This Court has jurisdiction over the subject

   matter of this action pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

            4.    This Court has personal jurisdiction over Guardant because Guardant has

   submitted itself to this Court’s jurisdiction by filing its Third Amended Complaint in this Court,

   and because, upon information and belief, Guardant is a Delaware corporation.

            5.    Venue is proper in this Court under 28 U.S.C. § 1400(b) at least because Guardant

   submitted itself to this Court’s venue by filing its Third Amended Complaint in this Court.

                                      THE PATENTS-IN-SUIT

            6.    The ’731 patent, on its face, is entitled “Systems and Methods to Detect Rare

   Mutations and Copy Number Variation.”

            7.    Guardant purports to be the owner of the entire right, title and interest in and to

   the ’731 patent.

            8.    The ’822 patent, on its face, is entitled “Systems and Methods to Detect Rare

   Mutations and Copy Number Variation.”



                                                 - 15 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 16 of 42 PageID #: 6553



          9.      Guardant purports to be the owner of the entire right, title and interest in and to

   the ’822 patent.

          10.     The ’743 patent, on its face, is entitled “Systems and Methods to Detect Rare

   Mutations and Copy Number Variation.”

          11.     Guardant purports to be the owner of the entire right, title and interest in and to

   the ’743 patent.

          12.     The ‘992 patent, on its face, is entitled “Systems and Methods to Detect Rare

   Mutations and Copy Number Variation.”

          13.     Guardant purports to be the owner of the entire right, title and interest in and to

   the ‘992 patent.

                      TECHNOLOGY UNDERLYING THE PATENTS-IN-SUIT

          14.     The asserted patents are directed generally to a method of extracting cell-free

   DNA (“cfDNA”) from a bodily sample, preparing the cfDNA for sequencing (or determining the

   order of nucleotides in the cfDNA segment(s), sequencing the cfDNA sample, and then applying

   data processing steps to the sequenced cfDNA sample to detect mutations associated with cancer.

          15.     The pre-sequencing preparation steps may involve converting a long double

   stranded DNA molecule (which would contain too many nucleotide base pairs to be sequenced at

   once) into a single strand of DNA that is fragmented into small segments. Pre-sequencing

   preparation steps may also involve “amplification,” which refers to a process of making many

   copies (known as amplicons) of the DNA fragments to be sequenced. Amplification allows for a

   large number of copies of the DNA fragments of interest to be sequenced simultaneously.

          16.     Both amplification and sequencing can produce errors. An amplification error

   occurs when an amplicon has been miscopied, which means that a base at a particular position in

   an amplicon is different from the base at the same position in the original DNA fragment. A

                                                 - 16 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 17 of 42 PageID #: 6554



   sequencing error occurs when the sequencer has misread or incorrectly identified a base of the

   amplicon. Errors can impact the process of identifying true mutations in a DNA segment. For

   example, amplification or sequencing errors may result in false positive reporting for a genetic

   variation that does not actually exist in the original DNA fragment.

          17.     The asserted patents are directed to a purported solution for this problem.

   According to Guardant’s technical presentation to the Court in connection with the claim

   construction hearing (the “Technical Tutorial”), the inventors of the asserted patents “were

   originally trained in electrical engineering” and “leverag[ed] their experience in signal

   communications” to find a solution to the problem of amplification and sequencing errors. The

   inventors “realized that the sequence of a polynucleotide can be thought of as an original

   message. This message must be both amplified, sent through a communication channel, then

   read and decoded. During each of these steps, noise can be introduced into the signal, distorting

   it. However, noise can be reduced.”

          18.     Guardant’s Tutorial also states that Guardant’s “innovative” method of reducing

   “noise” (or false positives) involved “tagging the signal (cfDNA molecules) prior to

   amplification” with molecular barcodes so that amplicons could be analyzed as “a group, or

   family of related sequences.” By analyzing families of signals, a consensus sequence can be

   generated that substantially eliminates errors that may have arisen in any single sequence

   analysis.” In other words, any errors present in only one or a few of the amplicons could be

   assumed to be an error that arose during the amplification process. Analyzing a “consensus

   sequence” (representing the sequence reads in the family as a whole) rather than individual

   sequence reads would ensure that “any noise that may be introduced to one particular signal will

   not affect the total output of the whole family.”



                                                  - 17 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 18 of 42 PageID #: 6555



           19.     This “innovative method,” which Guardant describes in its public materials and

   its Technical Tutorial as “Digital Sequencing,” is the technology underlying Guardant’s asserted

   patents in this litigation.

                                 GUARDANT’S INEQUITABLE CONDUCT

   a.      Dr. Eltoukhy Misused Confidential Illumina Information to Conceive of the
           Claimed Invention

           20.     Publicly, to their customers and investors, Dr. Eltoukhy and Dr. Talasaz describe

   Guardant’s founding and the invention of their patented method as “fated.”




           21.




                                                 - 18 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 19 of 42 PageID #: 6556



          22.    This founding history is also widely accepted internally at Guardant.            For

   example, Stefanie Mortimer (“Dr. Mortimer”), Guardant’s former Director of Technology

   Development and one of Guardant’s corporate representatives,




          23.    Justin Odegaard, Guardant’s Vice President of Clinical Development, testified

   that it was



          24.    Richard Lanman, Guardant’s Chief Medical Officer,




                 He further testified that




          25.    Evidence that has recently come to light in this case reveals, however, that the real

   story of Guardant’s conception of the claimed inventions does not match the version Dr.

   Eltoukhy and Dr. Talasaz have shared with the USPTO.

          26.    In reality, Dr. Eltoukhy and Dr. Talasaz worked together at Illumina, Inc., a

   company known for its genetic sequencing solutions, on projects closely related to the

   technology underlying what ultimately became the claimed invention. For example, in 2011, Dr.

   Talasaz and Dr. Eltoukhy worked together on what Illumina referred to internally as



                                                - 19 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 20 of 42 PageID #: 6557




          27.    Dr. Talasaz and Dr. Eltoukhy also frequently reviewed and exchanged articles and

   other materials related to the work they were doing at Illumina.




          28.    On December 9, 2011, while both Dr. Eltoukhy and Dr. Talasaz were still

   employed at Illumina, Guardant Health, Inc. was incorporated in Delaware by Michael Wiley

   (“Mr. Wiley”), Guardant’s Chief Legal Officer.

          29.    Around the same time, Dr. Eltoukhy and Dr. Talasaz also obtained the domain

   name “GuardantHealth.com,” and both had “@guardanthealth.com” email addresses at least as

   of July 2012. Each was heavily involved in (and worked closely together on) activities related to

   the early days of the founding of their new company, including the development of business

   plans, presentations to prospective investors, and continued development of Guardant

   technologies and products.



                                                - 20 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 21 of 42 PageID #: 6558




          30.    According to his LinkedIn page, in June 2012, approximately six months after

   Guardant was incorporated, Dr. Talasaz left Illumina.

          31.    Dr. Eltoukhy remained at Illumina for another six months. During that time, he

   and Dr. Talasaz repeatedly took advantage of Dr. Eltoukhy’s continued access to Illumina’s

   confidential information.




                                                                                             e



          32.




                                                - 21 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 22 of 42 PageID #: 6559




                                    (highlighting added)


                                       - 22 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 23 of 42 PageID #: 6560



         33.   As the highlighted portions above demonstrate,




         34.




                                            - 23 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 24 of 42 PageID #: 6561



          35.




          36.     In its response to Defendants’ Joint Interrogatory No. 1 in this litigation, Guardant

   has represented that the ‘731, ‘822, and ‘743 patents “resulted from the research efforts of

   AmirAli Talasaz” who “conceived of and reduced to practice the claimed inventions of these

   patents at least as early as July 2012” (emphasis added). It is accordingly Guardant’s position

   that Dr. Talasaz, acting alone, conceived of the claimed invention days after Dr. Eltoukhy sent

   directly relevant and confidential information to his personal email account.

          37.




          38.




                                                 - 24 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 25 of 42 PageID #: 6562




          39.     On September 4, 2012, approximately two months later, provisional application

   no. 61/696,734 was filed, to which the ‘731, ‘822, and ‘743 patents claim priority. Guardant

   identified only Dr. Talasaz as an inventor on the application. On information and belief, Dr.

   Eltoukhy and Dr. Talasaz jointly caused application no. 61/696,734 to be filed.

          40.




                                                 - 25 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 26 of 42 PageID #: 6563




                                           (highlighting added)



          41.       Dr. Eltoukhy testified that he left Illumina in late December 2012 and officially

   joined Guardant Health as its CEO in early January 2013.

          42.       On March 5, 2014, approximately fourteen months after Dr. Eltoukhy left

   Illumina and joined Guardant Health, Guardant filed provisional application no. 61/948,530, to

   which the ‘992 patent claims priority. The ‘992 patent is the only patent for which Dr. Eltoukhy

   is a named inventor, and the only patent for which Dr. Eltoukhy testified he had made

   contributions.

          43.       In his deposition, Dr. Eltoukhy testified that




                                                   - 26 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 27 of 42 PageID #: 6564



          44.




          45.     Indeed, Guardant implicitly acknowledged that Dr. Eltoukhy contributed to the

   core inventions claimed in this patent family by naming him as an inventor of the ‘992 patent.

   For example, limitations b through f in Claim 1 of the ‘992 patent claim highly similar concepts

   to the other asserted patents and the information contained in Illumina’s confidential documents,

   including “attaching tags comprising barcodes . . . to the cfDNA molecules,” “amplifying the

   tagged parent polynucleotides to produce amplified tagged progeny polynucleotides,”

   “sequencing the amplified tagged progeny polynucleotides,” “grouping the sequence reads

   mapped in e) into families based at least on barcode sequences of the sequence reads,” and

   “collapsing sequence reads in each family to yield a base call for each family at the genetic

   locus.” In fact, the specification for the ‘992 is nearly identical to the specifications of the ‘731,

   ‘822, and ‘743 patents.

          46.




                                                   - 27 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 28 of 42 PageID #: 6565



          47.




          48.




          49.    Dr. Eltoukhy has expressly admitted and represented that he had a significant role

   in the conception of the basis for the inventions of the asserted patents.




          50.




                                               - 28 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 29 of 42 PageID #: 6566




   b.     The Deposition Testimony of Guardant’s Own Witnesses Corroborates That Dr.
          Eltoukhy Substantially Contributed to the Conception of the Claimed Inventions of
          the Asserted Patents

          51.     Dr. Eltoukhy substantially contributed to the conception of the inventions claimed

   in each of the asserted patents. Each of the asserted patents is directed generally to a method for

   identifying tumor markers in cfDNA by (i) attaching molecular barcodes to collected DNA

   fragments; (ii) amplifying the barcoded DNA fragments (creating tagged amplicons); (iii)

   sequencing those amplicons; (iv) grouping the sequence reads as a “family” based, in part, on the

   barcodes; and (v) analyzing those families to generate a consensus sequence to reduce or

   eliminate amplification or sequencing errors. See e.g., Claim 1 of the ‘731, ‘822, and ‘992

   patents; Claims 5, 6, 9, 15, 16, 17 of the ‘743 patent.

          52.     In certain respects, Dr. Eltoukhy’s contribution consisted of taking and using

   Illumina confidential information directly related to the core idea of the claimed invention.




          53.     When asked at his deposition, Dr. Eltoukhy confirmed that he had contributed to

   the Digital Sequencing “breakthrough.”




          54.     Moreover, Dr. Eltoukhy admitted in his deposition with respect to the ‘992 patent

   -- the only patent on which he is a named inventor and which shares, in significant part, a

                                                   - 29 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 30 of 42 PageID #: 6567



   specification with the other asserted patents –




          55.     At her deposition, Dr. Mortimer testified that




          56.     Dr. Mortimer




   c.     Dr. Talasaz and Dr. Eltoukhy Fraudulently Omitted Dr. Eltoukhy as a Named
          Inventor on the Asserted Patents

          57.     Despite Dr. Eltoukhy’s substantial contributions to the conception of the claimed

   inventions, Dr. Eltoukhy and Dr. Talasaz did not identify Dr. Eltoukhy as an inventor of the

   ‘731, ‘822, or ‘743 patents. Instead, for those three asserted patents, only Dr. Talasaz was named

   an inventor.

          58.      U.S. Provisional Application No. 61/696,734 was filed on September 4, 2012 and

   identified Dr. Talasaz as the sole inventor. The ‘731, ‘822, and ‘743 patents claim priority to this

   provisional application. On information and belief, including the evidence that has come to light

   in this case, Dr. Eltoukhy and Dr. Talasaz did not identify Dr. Eltoukhy as an inventor because

   he was still employed by Illumina and had signed an assignment agreement with Illumina as a

   condition of his employment. Dr. Eltoukhy and Dr. Talasaz thus conspired to defraud the

   USPTO with respect to the inventorship of the asserted patents.


                                                  - 30 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 31 of 42 PageID #: 6568



          59.     On May 14, 2015, Guardant filed U.S. Patent Application No. 14/712,754 (the

   “’754 Application), which eventually issued as the ‘731 patent. Dr. Eltoukhy and Dr. Talasaz

   submitted the ‘754 Application Data Sheet, which states that “All Inventors Must be Listed,” and

   identified Dr. Talasaz as the sole inventor.           On May 14, 2015, consistent with this

   misrepresentation, they submitted a declaration from Dr. Talasaz identifying only Dr. Talasaz as

   an inventor. No such declaration was submitted for Dr. Eltoukhy. Nor was Dr. Eltoukhy

   identified as an inventor at any point during the prosecution of the ‘754 Application. The ‘731

   patent issued on March 12, 2017, identifying Dr. Talasaz as the sole inventor.

          60.     On March 23, 2017, Guardant filed U.S. Patent Application No. 15/467,570 (the

   “’570 Application”), which eventually issued as the ‘743 patent. The same day, Dr. Eltoukhy

   and Dr. Talasaz each filed declarations in which they both swore under oath that they were

   inventors of the invention claimed in the ‘570 Application. However, on July 20, 2017, Dr.

   Eltoukhy and Dr. Talasaz submitted a Request for Correction of Inventorship under 37 C.F.R. §

   1.48 , which asked for Dr. Eltoukhy to be “delete[d]” as an inventor. The request attached a

   “Corrected Application Data Sheet” which struck out Dr. Eltoukhy’s name as an inventor. At no

   point during the prosecution of the ‘570 Application was inventorship further corrected to re-

   instate Dr. Eltoukhy as an inventor. The ‘743 patent issued on December 12, 2017, identifying

   Dr. Talasaz as the sole inventor. In its responses to interrogatories in this case, Guardant has

   stated that all of the claims of the ‘743 patent are entitled to a September 4, 2012 priority date,

   the date that the original ‘734 provisional application was filed while Dr. Eltoukhy still worked

   at Illumina.

          61.     On April 20, 2017, Guardant filed U.S. Patent Application No. 15/492,659 (the

   “’659 Application”), which eventually issued as the ‘822 Patent. Dr. Eltoukhy and Dr. Talasaz



                                                 - 31 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 32 of 42 PageID #: 6569



   submitted the ‘659 Application Data Sheet identifying Dr. Talasaz as the sole inventor. On

   March 2, 2015, consistent with this misrepresentation, they submitted a declaration from Dr.

   Talasaz identifying only Dr. Talasaz as an inventor. No such declaration was submitted for Dr.

   Eltoukhy. Nor was Dr. Eltoukhy identified as an inventor at any point during the prosecution of

   the ‘659 Application. The ‘822 patent issued on December 5, 2017, identifying Dr. Talasaz as

   the sole inventor.

          62.     In light of his substantial contributions to the claimed invention, Dr. Eltoukhy was

   accordingly inappropriately and intentionally omitted as a named inventor for the applications

   leading to the asserted patents.

   d.     Dr. Eltoukhy and Dr. Talasaz’s Misrepresentations Regarding Inventorship Were
          Material to Patentability

          63.     Misrepresentations regarding inventorship are highly material to the patentability

   of the claimed invention. 35 U.S.C. §115 requires all patent applications to “include, or be

   amended to include, the name of the inventor for any invention claimed in the application.

   Except as otherwise provided in this section, each individual who is the inventor or a joint

   inventor of a claimed invention in an application for patent shall execute an oath or declaration in

   connection with the application.”

          64.     35 U.S.C. §116 provides that “[w]hen an invention is made by two or more

   persons jointly, they shall apply for patent jointly and each make the required oath, except as

   otherwise provided in this title” (emphasis added).

          65.     The Manual of Patent Examining Procedure (“MPEP”) instructs examiners to

   reject applications with improper inventorship.         See MPEP §2157 “Improper Naming of

   Inventors” which provides that “the patent laws [] require the naming of the actual inventor or

   joint inventors of the claimed subject matter.” When the application “does not name the correct


                                                  - 32 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 33 of 42 PageID #: 6570



   inventorship and the applicant has not filed a request to correct inventorship under 37 CFR 1.48,

   Office personnel should reject the claims under 35 U.S.C. 101 and 35 U.S.C. 115.” (emphasis

   added).

             66.   Information regarding the correct inventorship of the asserted patents was not

   otherwise available to the USPTO.

             67.   The USPTO would not have allowed claims to issue if it had been aware of the

   misrepresentations made by Dr. Eltoukhy and Dr. Talasaz regarding the inventorship of the

   asserted patents.

             68.   Furthermore, these misrepresentations and pattern of deceptive behavior,

   including the unmistakably false declarations submitted in support of the patent applications and

   suppression of evidence relating to Dr. Eltoukhy’s inventorship constitute egregious misconduct

   in the prosecution of the asserted patents.

   e.        Dr. Talasaz and Dr. Eltoukhy Misrepresented Inventorship with the Specific Intent
             to Deceive the USPTO, Rendering the Patents Unenforceable

             69.   On information and belief, based on the evidence that has come to light in this

   case through discovery, Dr. Eltoukhy and Dr. Talasaz conspired to misrepresent inventorship to

   the USPTO in order to conceal or prevent Illumina’s potential ownership interests in the asserted

   patents. Dr. Eltoukhy was aware and testified that at the time the applications were filed, he had

   signed an assignment agreement as a condition of his employment with Illumina.                 On

   information and belief, Dr. Talasaz also understood that both he and Dr. Eltoukhy had an

   assignment obligation for any invention that either conceived of while employed at Illumina.

             70.   Because of Dr. Eltoukhy’s assignment obligation, Dr. Talasaz and Dr. Eltoukhy

   ensured that only Dr. Talasaz, who had left Illumina earlier in June 2012, was identified as a

   named inventor for the ‘731, ‘822, and ‘743 patents.


                                                 - 33 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 34 of 42 PageID #: 6571



          71.     Dr. Eltoukhy and Dr. Talasaz knew and understood their obligations to make

   truthful representations to the USPTO regarding inventorship, yet omitted material information

   regarding inventorship from the ‘731, ‘822, and ‘743 patent applications, thereby rendering their

   sworn declarations incomplete and inaccurate.            Both knew that Dr. Eltoukhy had made

   substantial contributions to the claimed invention.            They also understood that their

   misrepresentations to the USPTO regarding the inventorship of the claimed invention were

   material to the patentability of the asserted patents.

          72.     Together, Dr. Eltoukhy and Dr. Talasaz made both affirmative misrepresentations

   and omissions of material information to the USPTO in an effort to suppress evidence regarding

   Dr. Eltoukhy’s inventorship of the ‘731, ‘822, and ‘743 patents.

          73.     These misrepresentations and omissions of material information were thus made

   with the specific intent of deceiving the USPTO, which would otherwise not have allowed any of

   the claims of the ‘731, ‘822, or ‘743 patents. Given Dr. Eltoukhy and Dr. Talasaz’s selective

   identification of Dr. Eltoukhy as an inventor on the substantially similar ‘992 patent, their

   removal of Dr. Eltoukhy as an inventor of the ‘743 patent, Dr. Eltoukhy’s misuse of related

   Illumina confidential information, Dr. Eltoukhy’s awareness of his assignment obligation to

   Illumina, and his close involvement in the research and development of the claimed invention,

   the single most reasonable inference is that they acted with the specific intent to deceive the

   USPTO.

          74.     Dr. Eltoukhy and Dr. Talasaz’s inequitable conduct also directly relates to the

   ‘992 patent. By not naming Dr. Eltoukhy as an inventor on the ‘731, ‘822, and ‘743 patents, Dr.

   Eltoukhy and Dr. Talasaz concealed that Dr. Eltoukhy also invented the fundamental ideas

   underlying the ‘992 patent.



                                                   - 34 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 35 of 42 PageID #: 6572



           75.      Because Dr. Eltoukhy and Dr. Talasaz made affirmative misrepresentations and

   omissions regarding information material to patentability with the specific intent to deceive the

   USPTO, the asserted patents are unenforceable.

                                       FIRST COUNTERCLAIM

                 (Declaration that Foundation Medicine Does Not Infringe the ’731 Patent)

           76.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           77.      Foundation Medicine has not infringed and is not infringing, either literally or

   under the doctrine of equivalents, any valid and enforceable claim of the ’731 patent.

           78.      Foundation Medicine is entitled to a declaratory judgment that it does not

   infringe, either directly or indirectly, and has not infringed, either literally or under the doctrine

   of equivalents, any valid and enforceable claim of the ’731 patent.

                                     SECOND COUNTERCLAIM

                               (Declaration of Invalidity of the ‘731 Patent)

           79.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           80.      The claims of the ’731 patent are invalid because they fail to meet one or more

   requirements set forth in Title 35 of the United States Code, including, among other sections,

   §§ 101, 102, 103, and 112.

           81.      Foundation Medicine is entitled to a declaratory judgment that the ‘731 patent is

   invalid for failure to satisfy one or more of the requirements for patentability stated in Title 35 of

   the United States Code, including, among other sections, §§ 101, 102, 103, and 112.




                                                   - 35 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 36 of 42 PageID #: 6573



                                      THIRD COUNTERCLAIM

                           (Declaration of Unenforceability of the ‘731 Patent)

           82.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           83.      The claims of the ‘731 patent are unenforceable due to the inequitable conduct of

   Dr. Eltoukhy and Dr. Talasaz, who made material misrepresentations regarding inventorship

   with the specific intent to deceive the USPTO.

           84.      Foundation Medicine is entitled to a declaratory judgment that the ‘731 patent is

   unenforceable.

                                     FOURTH COUNTERCLAIM

                 (Declaration that Foundation Medicine Does Not Infringe the ’822 Patent)

           85.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           86.      Foundation Medicine has not infringed and is not infringing, either literally or

   under the doctrine of equivalents, any valid and enforceable claim of the ’822 patent.

           87.      Foundation Medicine is entitled to a declaratory judgment that it does not

   infringe, either directly or indirectly, and has not infringed, either literally or under the doctrine

   of equivalents, any valid and enforceable claim of the ’822 patent.

                                      FIFTH COUNTERCLAIM

                               (Declaration of Invalidity of the ‘822 Patent)

           88.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.




                                                   - 36 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 37 of 42 PageID #: 6574



           89.      The claims of the ’822 patent are invalid because they fail to meet one or more

   requirements set forth in Title 35 of the United States Code, including, among other sections,

   §§ 101, 102, 103, and 112.

           90.      Foundation Medicine is entitled to a declaratory judgment that the ‘822 patent is

   invalid for failure to satisfy one or more of the requirements for patentability stated in Title 35 of

   the United States Code, including, among other sections, §§ 101, 102, 103, and 112.

                                      SIXTH COUNTERCLAIM

                           (Declaration of Unenforceability of the ‘822 Patent)

           91.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           92.      The claims of the ‘822 patent are unenforceable due to the inequitable conduct of

   Dr. Eltoukhy and Dr. Talasaz, who made material misrepresentations regarding inventorship

   with the specific intent to deceive the USPTO.

           93.      Foundation Medicine is entitled to a declaratory judgment that the ‘822 patent is

   unenforceable.

                                    SEVENTH COUNTERCLAIM

                 (Declaration that Foundation Medicine Does Not Infringe the ’743 Patent)

           94.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           95.      Foundation Medicine has not infringed and is not infringing, either literally or

   under the doctrine of equivalents, any valid and enforceable claim of the ’743 patent.




                                                   - 37 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 38 of 42 PageID #: 6575



           96.      Foundation Medicine is entitled to a declaratory judgment that it does not

   infringe, either directly or indirectly, and has not infringed, either literally or under the doctrine

   of equivalents, any valid and enforceable claim of the ’743 patent.

                                     EIGHTH COUNTERCLAIM

                               (Declaration of Invalidity of the ‘743 Patent)

           97.      Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           98.      The claims of the ’743 patent are invalid because they fail to meet one or more

   requirements set forth in Title 35 of the United States Code, including, among other sections,

   §§ 101, 102, 103, and 112.

           99.      Foundation Medicine is entitled to a declaratory judgment that the ‘743 patent is

   invalid for failure to satisfy one or more of the requirements for patentability stated in Title 35 of

   the United States Code, including, among other sections, §§ 101, 102, 103, and 112.’

                                      NINTH COUNTERCLAIM

                           (Declaration of Unenforceability of the ‘743 Patent)

           100.     Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           101.     The claims of the ‘743 Patent are unenforceable due to the inequitable conduct of

   Dr. Eltoukhy and Dr. Talasaz, who made material misrepresentations regarding inventorship

   with the specific intent to deceive the USPTO.

           102.     Foundation Medicine is entitled to a declaratory judgment that the ‘743 patent is

   unenforceable.




                                                   - 38 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 39 of 42 PageID #: 6576



                                      TENTH COUNTERCLAIM

               (Declaration that Foundation Medicine Does Not Infringe the ‘992 Patent)

           103.    Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           104.    Foundation Medicine has not infringed and is not infringing, either literally or

   under the doctrine of equivalents, any valid and enforceable claim of the ‘992 patent.

           105.    Foundation Medicine is entitled to a declaratory judgment that it does not

   infringe, either directly or indirectly, and has not infringed, either literally or under the doctrine

   of equivalents, any valid and enforceable claim of the ‘992 patent.

                                   ELEVENTH COUNTERCLAIM

                              (Declaration of Invalidity of the ‘992 Patent)

           106.    Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.

           107.    The claims of the ‘992 patent are invalid because they fail to meet one or more

   requirements set forth in Title 35 of the United States Code, including, among other sections, §§

   101, 102, 103, and 112.

           108.    Foundation Medicine is entitled to a declaratory judgment that the ‘992 patent is

   invalid for failure to satisfy one or more of the requirements for patentability stated in Title 35 of

   the United States Code, including, among other sections, §§ 101, 102, 103, and 112.

                                    TWELFTH COUNTERCLAIM

                          (Declaration of Unenforceability of the ‘992 Patent)

           109.    Foundation Medicine repeats and re-alleges the foregoing paragraphs as if fully

   set forth herein.



                                                   - 39 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 40 of 42 PageID #: 6577



           110.     The claims of the ‘992 Patent are unenforceable due to the inequitable conduct of

   Dr. Eltoukhy and Dr. Talasaz who made material misrepresentations regarding inventorship with

   the specific intent to deceive the USPTO.

           111.     Foundation Medicine is entitled to a declaratory judgment that the ‘992 Patent is

   unenforceable.

                                         PRAYER FOR RELIEF

           WHEREFORE, Foundation Medicine respectfully requests the following relief:

           (a)      That Guardant take nothing by its Third Amended Complaint;

           (b)      That Guardant’s claims for relief be dismissed with prejudice and each request for

                    relief therein be denied;

           (c)      That a judgment be entered declaring that Foundation Medicine has not infringed

                    and does not infringe, literally or by equivalents, any valid and enforceable claim

                    of the ’731, ’822,’743, and ‘992 patents;

           (d)      That a judgment be entered declaring that the claims of the ’731 , ’822, ’743, and

                    ‘992 patents are invalid and/or unenforceable;

           (e)      That the Court determine that this is an exceptional case under 35 U.S.C. § 285

                    and award attorneys’ fees, costs and other expenses to Foundation Medicine in

                    this action; and

           (f)      That the Court award Foundation Medicine such other and further relief as the

                    Court may deem just and equitable.

                                                JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Foundation Medicine

   demands a jury trial as to all matters triable of right by a jury.



                                                    - 40 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 41 of 42 PageID #: 6578




                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Jeremy A. Tigan
                                           Karen Jacobs (#2881)
                                           Jeremy A. Tigan (#5239)
                                           1201 North Market Street
                                           P.O. Box 1347
                                           Wilmington, DE 19899
   OF COUNSEL:
                                           (302) 658-9200
                                           kjacobs@mnat.com
   Eric J. Marandett
                                           jtigan@mnat.com
   G. Mark Edgarton
   Margaret E. Ives
                                           Attorneys for Foundation Medicine, Inc.
   Matthew S. Barrett
   Diane Seol
   John C. Calhoun
   CHOATE HALL & STEWART LLP
   Two International Place
   Boston, MA 02110
   (617) 248-5000

   June 20, 2019




                                       - 41 -
Case 1:17-cv-01616-LPS-CJB Document 182 Filed 07/18/19 Page 42 of 42 PageID #: 6579




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 20, 2019, I caused the foregoing to be electronically filed

   with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

   registered participants.

          I further certify that I caused copies of the foregoing document to be served on

   June 20, 2019, upon the following in the manner indicated:

   Joseph J. Farnan, Jr.                                                     VIA ELECTRONIC MAIL
   Michael J. Farnan
   Brian E. Farnan
   FARNAN LLP
   919 North Market Street, 12th Floor
   Wilmington, DE 19801
   Attorneys for Plaintiff Guardant Health, Inc.
                                                                             VIA ELECTRONIC MAIL
   Edward R. Reines
   Derek C. Walter
   WEIL, GOTSHAL & MANGES LLP
   201 Redwood Shores Parkway
   Redwood Shores, CA 94065
   Attorneys for Plaintiff Guardant Health, Inc.
                                                                             VIA ELECTRONIC MAIL
   Justin L. Constant
   WEIL, GOTSHAL & MANGES LLP
   700 Louisiana, Suite 1700
   Houston, TX 77002-2784
   Attorneys for Plaintiff Guardant Health, Inc.




                                                   /s/ Jeremy A. Tigan
                                                   Jeremy A. Tigan (#5239)
